
	
		II
		Calendar No. 490
		110th CONGRESS
		1st Session
		S. 2107
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 14, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 570 Broadway in Bayonne, New Jersey, as the Dennis P.
		  Collins Post Office Building.
	
	
		1.Dennis P. Collins Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 570 Broadway in Bayonne, New Jersey, shall be known and
			 designated as the Dennis P. Collins Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dennis P.
			 Collins Post Office Building.
			
	
		November 14, 2007
		Reported without amendment
	
